Exhibit 10.1

Hologic, Inc.

Restricted Stock Unit Award Agreement

Restricted Stock Unit Award Agreement (the “Award Agreement”) pursuant to the
Hologic, Inc. 2008 Equity Incentive Plan, as it may be amended from time to time
(the “Plan”).

W I T N E S S E T H:

WHEREAS, the Company and the Grantee desire to enter into an agreement whereby
the Company will grant the Grantee Restricted Stock Units (“RSUs”) in respect of
the Company’s Common Stock, $.01 par value per share (the “Common Stock”), as
set forth in the Notice of Grant of Restricted Stock Units to which this Award
Agreement is attached (the “Award Notice”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of RSUs. Pursuant to the terms and conditions of this Award Agreement
and the Plan (which is incorporated herein by reference), the Company hereby
grants to the Grantee the number of RSUs as provided in the Award Notice. The
shares of Common Stock covered by these RSUs are sometimes hereinafter referred
to as the “RSU Shares”. The number and class of securities and vesting schedule
of the RSUs are subject to adjustment as set forth in the Plan. In the event of
a conflict between the terms and conditions of the Plan and this Award
Agreement, the terms and conditions of the Plan shall prevail. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Plan.

2. Restricted Stock Units. Each RSU entitles the Grantee to receive from the
Company (i) one share of Common Stock for each RSU Share vested as of a Vesting
Date (as defined below) and (ii) the right to receive notional dividend
equivalents, if any, each in accordance with the terms of this Award Agreement
and the Plan. As soon as practical after a Vesting Date, the Company shall
deliver the RSU Shares which have vested on that date.

3. Dividend Equivalents. Until the Vesting Date, whenever dividends are paid or
distributed with respect to the Common Stock, the Grantee shall be entitled to
receive notional dividend equivalents (the “Dividend Equivalents”) in an amount
equal in value to the amount of the dividend or property distributed on a single
share of Common Stock, multiplied by the number of RSUs credited to the
Grantee’s account as of the record date for such dividend or distribution.
Payment of the notional dividend equivalents paid on RSUs will be withheld by
the Company and shall be delivered to the Grantee as of the Vesting Date, if and
only to the extent that the RSUs have vested as of said date, as set forth in
paragraph 4.

4. Vesting. The RSUs granted hereby will vest on the earlier to occur of (i) the
Restriction Lapse Dates as provided in the Award Notice with respect to the
number of shares as provided in the Award Notice for each such date, (ii) in
their entirety on the termination of the Grantee’s Service (as defined below) as
a result of the death or Permanent Disability (as defined in Section 23(e)(3) of
the Code) of the Grantee, or (iii) in their entirety, if the Company consummates
a Change of Control and during the Change of Control Period either (A) the
Company terminates the Grantee’s employment other than for Cause or (B) the
Grantee terminates employment with the Company for Good Reason; provided that in
each such case the Grantee has remained in continuous Service through such date
or termination, as applicable (the “Vesting Date”). For purposes of this
Agreement, the term “Service” shall mean service as a Service Provider to the
Company; and the term “Service Provider” shall mean an employee, officer or
director of the Company or an Affiliate of the Company or a consultant currently
providing services to the Company or an Affiliate of the Company. Whether a
termination of Service shall have occurred for purposes of this Agreement shall
be determined by the Company, which determination shall be final, binding and
conclusive. If the Grantee’s Service is terminated prior to the Vesting Date,
then the unvested RSUs shall terminate and Grantee shall have no further rights
hereunder, including without limitation any rights to receive any Dividend
Equivalents as set forth in paragraph 3. Certain capitalized terms used in this
Section



--------------------------------------------------------------------------------

4 are defined in Annex A. Notwithstanding anything to the contrary in this Award
Agreement (including the foregoing or Annex A hereto), if the Grantee is a party
to a change of control, employment or similar agreement with the Company that
provides for the accelerated vesting of equity awards (including restricted
stock units) following a change of control of the Company or similar transaction
(a “Change of Control Agreement”), the terms of such Change of Control Agreement
shall control the definition of term “Change of Control” (or term used therein
of similar import), and terms and conditions by which the Vesting of the RSU’s
may be accelerated as a result of a Change of Control, as well as the benefits
that may otherwise be available to the Grantee upon a Change of Control.

5. Nontransferability. The RSUs granted pursuant to this Agreement may not be
transferred without the consent of the Company, other than by will or the laws
of descent and distribution.

6. No Rights Other Than Those Expressly Created. Neither this Award Agreement,
the RSUs, nor any action taken hereunder shall be construed as (i) giving the
Grantee any right to be retained in the Service of, or continue to be affiliated
with, the Company, (ii) giving the Grantee any equity or interest of any kind in
any assets of the Company, or (iii) creating a trust of any kind or a fiduciary
relationship of any kind between the Grantee and the Company. As to any claim
for any unpaid amounts or distributions under this Award Agreement, any person
having a claim for payments shall be an unsecured creditor. The Grantee shall
not have any of the rights of a stockholder with respect to any RSU Shares or
any Dividend Equivalents until such time as the underlying RSU has been vested
and the RSU Shares have been issued.

7. Compliance with Laws.

(a) Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Company may be required to collect or withhold income or other
taxes from Grantee upon the Vesting Date or at some other time. The Company may
require, upon the Vesting Date, or demand, at such other time as it may consider
appropriate, that the Grantee pay the Company the amount of any taxes which the
Company may determine is required to be collected or withheld, and the Grantee
shall comply with the requirement or demand of the Company.

(b) Section 280G. In the event that the Grantee shall become entitled to
payments and/or benefits provided by this Agreement or any other amounts in the
“nature of compensation” as a result of a Change of Control (the “Company
Payments”), and such Company Payments will be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Code or similar provision, then,
except as may otherwise be provided in a Change of Control Agreement between the
Company and the Grantee, the amounts of any Company Payments shall be
automatically reduced to an amount one dollar less than the amount that would
subject the Grantee to the Excise Tax.

(c) Securities Law Compliance. Upon vesting (or partial vesting) of the RSUs
granted hereunder, the Grantee shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company to issue or transfer the RSU Shares in compliance with the
provisions of applicable federal or state securities laws. The Company, in its
discretion, may postpone the issuance and delivery of RSU Shares until
completion of such registration or other qualification of such shares under any
federal or state laws, or stock exchange listing, as the Company may consider
appropriate. In addition, the Company may require that prior to the issuance or
transfer of RSU Shares, the Grantee enter into a written agreement to comply
with any restrictions on subsequent disposition that the Company deems necessary
or advisable under any applicable federal and state securities laws. The RSU
Shares issued hereunder may be legended to reflect such restrictions.

(d) General. No RSU Shares shall be issued or Dividend Equivalents distributed
upon vesting of an RSU granted hereunder unless and until the Company is
satisfied, in its sole discretion, that there has been compliance with all legal
requirements applicable to the issuance of such RSU Shares and/or distribution
of such Dividend Equivalents.



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) 409A Compliance. The Company may, in its sole and absolute discretion, delay
payments hereunder or make such other modifications with respect to the issuance
of stock hereunder as it reasonably deems necessary to comply with Section 409A
of the Code and interpretative guidance thereunder.

(b) Discretion of the Committee. Unless otherwise explicitly provided herein,
the Board of Directors of the Company, or an authorized committee thereof, shall
make all determinations required to be made hereunder, including determinations
required to be made by the Company, and shall interpret all provisions of this
Award Agreement and the underlying RSUs, as it deems necessary or desirable, in
its sole and unfettered discretion. Such determinations and interpretations
shall be binding on and conclusive to the Company and the Grantee.

(c) Amendment. This Award Agreement may only be modified or amended by a writing
signed by both parties.

(d) Notices. Any notices required to be given under this Award Agreement shall
be sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

if to the Company:

Hologic, Inc.

35 Crosby Dr.

Bedford, MA 01730

Attention: Chief Financial Officer

if to the Grantee:

As stated on the Award Notice

or to such other address as either party may designate under the provisions
hereof.

(e) Entire Agreement. This Award Agreement shall supersede in its entirety all
prior undertakings and agreements of the Company and Grantee, whether oral or
written, with respect to the RSUs granted hereunder; provided however that
nothing herein shall supersede any prior written Change of Control Agreement, if
any, that may provide, in certain circumstances, for acceleration of restricted
stock units granted to the Grantee as well as the benefits to which the Grantee
may otherwise be entitled under such Change of Control Agreement.

(f) Successors and Assigns. The rights and obligations of the Company under this
Award Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company.

(g) Applicable Law; Severability. All rights and obligations under this Award
Agreement shall be governed by the laws of the State of Delaware. In the event
that any court of competent jurisdiction shall determine that any provision, or
any portion thereof, contained in this Award Agreement shall be unenforceable in
any respect, then such provision shall be deemed limited to the extent that such
court deems it enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Award Agreement
shall nevertheless remain in full force and effect.

 



--------------------------------------------------------------------------------

(h) Paragraph Headings; Rules of Construction. The paragraph headings used in
this Award Agreement are for convenience or reference, and are not to be
construed as part of this Award Agreement. The parties hereto acknowledge and
agree that the rule of construction to the effect that any ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Award Agreement.

(i) Electronic Copies. The Company may choose to deliver certain materials
relating to the Plan in electronic form. By accepting this Award Agreement, the
Grantee consents and agrees that the Company may deliver the Plan prospectus and
the Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, the Company
will provide such copies upon request.

(j) No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party, unless explicitly provided for herein.
No single or partial exercise of any right, power or remedy under this Award
Agreement by a party hereto, nor any abandonment or discontinuance of steps to
enforce any such right, power or remedy, shall preclude such party from any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.

(k) Counterparts. The Award Notice to which this Award Agreement is a part may
be executed in multiple counterparts, including by electronic or facsimile
signature, each of which shall be deemed in original but all of which together
shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------

Annex A

Certain Definitions Regarding Accelerated Vesting on a Change of Control

Certain Definitions. For purposes of the Restricted Stock Unit Award Agreement
to which this Annex is attached (the “RSU Agreement”), the following capitalized
terms shall have the meanings set forth below.

(a) “Cause” means a determination by the Company that any of the following has
occurred: (i) of disloyalty, gross negligence, willful misconduct or breach of
fiduciary duty to the Company which results in substantial direct or indirect
loss, damage or injury to the Company; (ii) the Grantee’s material violation of
the Company’s Code of Conduct, and other Company Codes of Conduct or other
policies and procedures that are applicable to the Grantee; (iii) the
commission, indictment, plea of nolo contendere or conviction of the Grantee of
a felony; (iv) the breach of the Grantee’s confidentiality, non-competition,
non-solicitation covenants set forth in a separate written agreement between the
Company and the Grantee; (v) a violation of federal or state securities law or
regulations; or (vi) any other act or omission by the Grantee that would
constitute “cause” under any employment or similar agreement entered into
between the Grantee and the Company or any of its subsidiaries.

(b) “Change of Control” means:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of the Voting Stock of the Company; provided, however, that any acquisition
by the Company, or any employee benefit plan (or related trust) of the Company
of 50% or more of Voting Stock shall not constitute a Change in Control; and
provided, further, that any acquisition by a corporation with respect to which,
following such acquisition, more than 50% of the then outstanding shares of
common stock of such corporation, is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Voting Stock immediately prior to such acquisition
in substantially the same proportion as their ownership, immediately prior to
such acquisition, of the Voting Stock, shall not constitute a Change in Control;
or

(ii) Any transaction which results in the Continuing Directors (as defined in
the Certificate of Incorporation of the Company) constituting less than a
majority of the Board of Directors of the Company; or

(iii) The consummation of (A) a Merger with respect to which the individuals and
entities who were the beneficial owners of the Voting Stock immediately prior to
such Merger do not, following such Merger, beneficially own, directly or
indirectly, more than 50% of the then outstanding shares of common stock of the
corporation resulting from the Merger (the “Resulting Corporation”) as a result
of the individuals’ and entities’ shareholdings in the Company immediately prior
to the consummation of the Merger and without regard to any of the individual’s
and entities’ shareholdings in the corporation resulting from the Merger
immediately prior to the consummation of the Merger, (B) a complete liquidation
or dissolution of the Company, or (C) the sale or other disposition of all or
substantially all of the assets of the Company, excluding a sale or other
disposition of assets to a subsidiary of the Company.

Notwithstanding the foregoing, no Change of Control shall be deemed to occur if
as a result of any transaction referred to in paragraph (iii) above, the Company
is deemed to be the accounting acquirer under U.S. generally accepted accounting
principles pursuant to Accounting Standards Codification Topic 805, Business
Combinations, as it may be amended from time to time or any successor rule,
standard, pronouncement, law or regulation.

(c) “Change of Control Period” means the period commencing upon a Change of
Control and ending two (2) years after a Change of Control.

 



--------------------------------------------------------------------------------

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor act thereto.

(f) “Good Reason” means:

(i) A material diminution in the Grantee’s base compensation;

(ii) A material diminution in the Grantee’s authority, duties and
responsibilities as in effect immediately prior to the Change of Control;

(iii) A material diminution in the authority, duties and responsibilities of the
supervisor to whom the Grantee is required to report as in effect immediately
prior to the Change of Control;

(iv) A material change in the geographic location in which Grantee’s principal
office was located immediately prior to the Change of Control;

(v) A material diminution in the budget over which the Grantee had authority
immediately prior to the of the Change of Control;

(vi) Any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreement under which the Grantee
provides services; and

provided, however, that Good Reason shall not exist unless the Grantee has given
written notice to the Company within ninety (90) days of the initial existence
of the Good Reason event or condition(s) giving specific details regarding the
event or condition; and unless the Company has had at least thirty (30) days to
cure such Good Reason event or condition after the delivery of such written
notice and has failed to cure such event or condition within such thirty
(30) day cure period.

“Merger” means a reorganization, merger or consolidation.

“Voting Stock” means the then outstanding shares of voting stock of the Company.